       Case 8-20-72883-reg               Doc 85        Filed 02/02/21   Entered 02/02/21 18:16:48




The Kantrow Law Group, PLLC
Attorneys for Allan B. Mendelsohn, Chapter 7 Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
516 450 7745
UNITED STATES BANKRUPTCY COURT                                              RETURN DATE: 3/1/21
EASTERN DISTRICT OF NEW YORK                                                TIME: 9:30 a.m.
-------------------------------------------------------------------X
In re:
                                                                            Chapter 7
SRS CAPITAL FUNDS, INC.,                                                    Case No.: 20-72883-reg
aka SRS CAPITAL FUNDS 2 LLC,
aka SRS CAPITAL FUNDS II, LLC,
aka SRS CAPITAL LLC,

                                    Debtor.
--------------------------------------------------------------------X
       NOTICE OF TRUSTEE’S APPLICATION SEEKING AUTHORIZATION TO
          ADVANCE CERTAIN EXPENSES TO TRUSTEE’S SPECIAL COUNSEL

         PLEASE TAKE NOTICE that Allan B. Mendelsohn, the chapter 7 trustee (the

“Trustee”), by and through his attorneys, The Kantrow Law Group, PLLC, shall move before the

Hon. Robert E. Grossman, United States Bankruptcy Judge, at the United States Bankruptcy Court,

290 Federal Plaza, Central Islip, New York 11722 in Courtroom 860, on MARCH 1, 2021 at 9:30

a.m. or as soon thereafter as counsel may be heard, for the entry of an Order, substantially in the

form of the proposed Order annexed hereto, authorizing the Trustee to advance to Joseph I.

Sussman, the Trustee’s Court retained special counsel, those expenses advanced as set forth in the

Application, pursuant to the Bankruptcy Court’s COVID-19 National Emergency Procedures as

set forth on the Court’s website.

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the application, must be

in writing and must be served upon the Trustee’s counsel, The Kantrow Law Group, PLLC, 6901

Jericho Turnpike, Suite 230, Syosset, New York 11791 to the attention of Fred S. Kantrow, Esq,;

and the Office of the United States Trustee, 560 Federal Plaza, Central Islip, New York 11722 to

the attention of Stan Y. Yang, Esq; with a hard copy directed to the Court; and must conform to
      Case 8-20-72883-reg       Doc 85     Filed 02/02/21     Entered 02/02/21 18:16:48




the Federal Rules of Bankruptcy Procedure and the Local Rules of the Bankruptcy Court, as

modified by any administrative orders entered in this case, and be filed with the Bankruptcy Court

electronically in accordance with the Administrative Orders of this Court, be registered users of

the Bankruptcy Court’s electronic case filing system and, by all other parties in interest by the

appropriate electronic delivery method by not later than February 22, 2021.

       PLEASE TAKE FURTHER NOTICE that only timely objections may be

considered by the Court.

Dated: Syosset, New York
       February 2, 2021

                                             The Kantrow Law Group, PLLC
                                             Attorneys for Allan B. Mendelsohn

                                     BY:     S/Fred S. Kantrow
                                             Fred S. Kantrow
                                             6901 Jericho Turnpike, Suite 230
                                             Syosset, New York 11791
                                             516 450 7745
                                             fkantrow@thekantrowlawgroup.com
